                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:16CR17

        vs.
                                                                         ORDER
JIMMIE D. WINDHAMIII,

                       Defendant.


       The defendant appeared before the Court on his Motion to Review Detention. (Filing No. 96.)
Karen Shanahan represented the defendant. Matthew Molsen represented the government.
       Evidence was presented and the court finds Defendant has met his burden to establish by
clear and convincing evidence that he will not flee or pose a danger to any other person or to the
community. Defendant’s Motion to Review Detention, Filing No. 96, is granted.
       The defendant shall be released on Monday, March 9, 2020 at 9:00 a.m. on the current terms
and conditions of supervision with the additional conditions to include GPS monitoring and a curfew
from 10:00 p.m. to 6:00 a.m. every day.


       IT IS SO ORDERED.


       Dated this 4th day of March, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
